                                            THE CITY OF NEW YORK
ZACHARY W. CARTER                          LAW DEPARTMENT                                   CHRISTOPHER D. DELUCA
Corporation Counsel                             100 CHURCH STREET                                           Senior Counsel
                                                NEW YORK, NY 10007                                   phone: (212) 356-3535
                                                                                                       fax: (212) 356-3509
                                                                                              email: cdeLuca@law.nyc.gov



                                                                            August 19, 2019

       BY ECF
       Honorable James Orenstein
       United States Magistrate Judge
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11201


                      Re: Donald Williams v. City of New York, et al., 18-cv-06740 (ENV) (JO)

       Your Honor:

                      I am a Senior Counsel in the Special Federal Litigation Division of the Office of
       the Corporation Counsel and the attorney assigned to the defense of the above referenced matter.
       In that capacity, I write jointly with plaintiff’s counsel, John C. Iwuh, to inform the Court that
       the above-referenced action has settled and as such we request that all upcoming deadlines and
       conferences in this matter be adjourned sine die. The Stipulation of Settlement and Order of
       Dismissal will be submitted to the Court as soon as it is executed with the settlement paperwork.

                      The parties thank the Court for its attention to this matter.


                                                                     Respectfully submitted,

                                                                     ____________/s/__________
                                                                     Christopher D. DeLuca
                                                                     Senior Counsel
                                                                     Special Federal Litigation Division


                                                                     ____________/s/________________
                                                                     John C. Iwuh, Esq.
